Citation Nr: 1126177	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for lumbosacral strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to December 2005.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in July 2010, the Board denied, in pertinent part, a claim for an initial compensable rating for lumbosacral strain.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order in January 2011, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who is represented by counsel, and vacated the Board's decision, denying an initial compensable rating for lumbosacral strain, and remanded the claim to the Board for compliance with instructions in the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

On VA examination in August 2008, the VA examiner noted that the Veteran saw a civilian chiropractor for his back about once or twice a month.  In February 2011 the Veteran submitted written authorization for VA to obtain private medical records.  As relevant records have been identified, VA has a duty to assist the Veteran in obtaining the records. 







Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

a).  Records of private chiropractic treatment in Mesa, Arizona [report of VA examination in August 2008]; and, 

b).  Records from 2008 to 2011 from the Greenway Health Center in Phoenix, Arizona.  [VA Form 21-4142, dated in February 2011].  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the level of impairment due to service-connected lumbosacral strain. 

The VA examiner is asked to describe range of motion of the thoracolumbar spine in degrees of:

a).  Forward flexion, extension, right and left lateral flexion, and right and left rotation, 

b).  Muscle spasm or guarding, or muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour, if any, and, 


c).  Any additional functional loss of forward flexion, extension, lateral flexion, or rotation, due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation of the affected plane of motion.

3. Following completion of the above, adjudicate the claim for increase for lumbosacral strain.  If the benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



